Citation Nr: 0723263	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-32 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
post-operative patellofemoral syndrome of the right knee, 
from November 5, 2002.

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee, from November 5, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1989 
to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and October 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  In February 2005, 
the Board remanded the veteran's claims for additional 
development.


FINDING OF FACT

Since November 5, 2002, the veteran's service-connected right 
knee disabilities have been manifested by arthritis with 
pain, tenderness, crepitus, minimal effusion, and atrophy.  
Functional loss has equated to flexion of no worse than 105 
degrees with full extension; severe recurrent subluxation or 
instability has not been shown.


CONCLUSIONS OF LAW

1.  Since November 5, 2002, the criteria for a rating in 
excess of 20 percent for service-connected post-operative 
patellofemoral syndrome of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2006).

2.  Since November 5, 2002, the criteria for a rating in 
excess of 10 percent for service-connected arthritis of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through December 2002 and March 2005 
notice letters, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate the veteran's claims.  The December 2002 
notification letter applied to the veteran's underlying 
service connection claim.  The March 2005 letter provided 
notification with respect to establishing higher initial 
ratings.

The veteran was also provided with the criteria for assigning 
an effective date in a November 2006 supplemental statement 
of the case.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Although the complete notice may not have 
been provided until after the RO initially adjudicated the 
veteran's claims, the claims were properly re-adjudicated in 
April 2007, which followed the adequate VCAA notification.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the December 2002 and March 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, VA notified the veteran that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters requested the veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disabilities.  The veteran was also told to send in any 
evidence in his possession that pertained to the claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Pittsburgh, Pennsylvania.  Records from multiple private 
treatment providers have been identified by the veteran and 
have also been obtained.  He has also submitted several lay 
statements that were provided by his family.

In June 2003, the veteran was provided a VA examination in 
relation to his claims, the report of which is of record.  
Pursuant to the Board's remand, the veteran was afforded 
another VA examination in October 2005.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  (An 
effective date for the award of service connection for both 
issues on appeal was established as November 5, 2002.)

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's arthritis of the right knee has been rated as 
10 percent disabling under Diagnostic Code 5010, for 
traumatic arthritis substantiated by x-ray evidence.  
38 C.F.R. § 4.71a (2006).  This diagnostic code provides that 
such a disability is to be rated as degenerative arthritis 
under Diagnostic Code 5003.  Diagnostic Code 5003 in turn 
provides that degenerative arthritis established by x-ray 
findings will be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added.  38 C.F.R. § 4.71a (Diagnostic 
Code 5003).

In this regard, the criteria for limitation of flexion of the 
leg are found under Diagnostic Code 5260.  38 C.F.R. § 4.71a.  
A noncompensable (zero percent) rating is warranted if 
flexion is limited to 60 degrees; a 10 percent rating is 
warranted if flexion is limited to 45 degrees; a 20 percent 
rating is warranted if flexion is limited to 30 degrees; and 
a 30 percent rating is warranted if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5260).  The knee 
may also be rated under limitation of extension of the leg.  
A noncompensable rating is warranted if extension is limited 
to 5 degrees; a 10 percent rating is warranted if extension 
is limited to 10 degrees; a 20 percent rating is warranted if 
extension is limited to 15 degrees; a 30 percent rating is 
warranted if extension is limited to 20 degrees; a 40 percent 
rating is warranted if extension is limited to 30 degrees; 
and a 50 percent rating is warranted if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5261).  
(Full range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71 (Plate II) (2006).

Additionally, the veteran's post-operative patellofemoral 
syndrome of the right knee has been evaluated as 20 percent 
disabling under Diagnostic Code 5257 for "recurrent 
subluxation or lateral instability."  The criteria for that 
diagnostic code provide for a 10 percent rating for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a 
(Diagnostic Code 5257) (2006).

A review of the evidence since November 5, 2002 reveals that 
the veteran underwent arthroscopic surgeries on his right 
knee in January 2003 and April 2003 at Clarion Hospital.  In 
light of the surgeries and other treatment necessitating 
convalescence, the RO assigned a total disability rating for 
the veteran's right knee disabilities from January 28, 2003 
to November 1, 2003.  Thus, in conducting a Fenderson 
analysis of the claims, the Board will exclude from 
consideration the period during which the temporary 100-
percent rating has been assigned for convalescence.

From November 5, 2002 to January 28, 2003, records from 
Clarion Hospital and West Penn Othopaedics reflect complaints 
of right knee pain.  There was MRI evidence of patellofemoral 
degenerative changes.  W.F.S., M.D. diagnosed the veteran 
with degenerative joint disease, which had progressed from 
the veteran's long-standing subluxing patella and his 
previous chondromalacia patella.  He was also diagnosed with 
a bipartite patella.  The veteran had full range of motion 
with respect to the right knee, although there was effusion 
and grinding.  Apprehension, Lachman's, and varus and valgus 
tests were negative.  Sensation was found to be intact.

Subsequent to the convalescence period, the veteran was seen 
at the Pittsburgh VAMC in December 2003.  On examination, he 
was found to have an antalgic gait.  Range of motion of the 
right knee was zero to 130 degrees without crepitus.  There 
was tenderness and minimal effusion.  McMurray's test was 
negative, and Lachman's and anteroposterior drawer were 1+ 
with a firm endpoint.  The examiner stated that the veteran 
had recurrent subluxation of the right patella with 
patellofemoral pain.  Chondrosis and hypermobility were 
shown.  The veteran also had some generalized instability of 
the knee.

Physical therapy records from Clarion Rehabilitation, from 
December 2003 to February 2004, reflect continued right knee 
pain, especially while bending.  Active range-of-motion 
testing revealed full extension of the right knee.  Results 
showed between 128 degrees to 131 degrees of flexion.  The 
veteran was issued a brace at this time.

In a March 2005 record from Orthopedics and Sports Medicine, 
the veteran complained of worsening right knee pain.  
According to the examiner, x-rays showed moderate 
degenerative changes of the right knee.  There was mild 
crepitus, tenderness, and no effusion.  The veteran could 
actively flex his right knee to about 105 degrees with pain.  
The examiner diagnosed the veteran with patellofemoral knee 
pain with ACL insufficiency.

In October 2005, the veteran underwent VA orthopedic 
examination.  The examiner reviewed the claims file and 
provided a detailed history of the veteran's right knee 
disabilities, including the past surgeries.  The veteran 
reported that he had no improvement in pain, stability, or 
ability to function.  He stated that he used a brace and 
cane.  For treatment, the veteran reported that he 
participated in physical therapy, limited his activities, and 
was prescribed pain medication.  On examination, there was no 
effusion.  The veteran could actively flex to 120 degrees and 
there was full extension.  The examiner reported that there 
was pain around the patella during the range of motion, 
especially on extension.  Tenderness was shown and results 
were consistent with atrophy of the right thigh and calf.  
Lachman's and anterior drawer tests were negative.  The 
examiner opined that the veteran's subjective instability was 
likely a result of the pain from the degenerative changes to 
the right knee.  He stated that the veteran would experience 
fatigue because of the weakness in his right knee and the 
muscle atrophy.  The examiner found no specific evidence of 
any recurrent subluxation or lateral instability.

Lastly, the veteran submitted a letter from T.F.F., M.D., of 
West Penn Orthopaedics, dated in February 2007.  Dr. T.F.F. 
stated that the veteran continued to have problems over the 
medial aspect and anterior area of the right knee.  Despite 
the past knee surgeries and treatment plans, the veteran had 
significant disability with his chronic right knee problems.  
It was not felt that additional surgery would be helpful 
because of the severe lateral instability of the patella.  
Dr. T.F.F. stated that the right knee disabilities precluded 
prolonged standing, walking, and climbing.  He also stated 
that the veteran might be able to tolerate sedentary 
activity.

Based on the described medical records and the October 2005 
VA examination report, the Board finds that higher initial 
schedular ratings are not warranted for the veteran's 
service-connected right knee disabilities at any time since 
November 5, 2002.  In this case, the veteran's range of 
motion of the right knee has generally been good; albeit with 
pain at times.  It has not been shown that flexion has been 
limited to even a noncompensable level of 60 degrees, but 
rather to no worse than 105 degrees, as documented in the 
March 2005 entry.  In order for a higher rating to be 
warranted, flexion must be limited to worse than 30 degrees, 
which has not been objectively shown.  38 C.F.R. § 4.71a 
(Diagnostic Code 5260).  Moreover, the veteran has exhibited 
full extension throughout.  In order for a separate or higher 
rating to be warranted, extension must be limited to 
10 degrees, which has also not been objectively shown.  
38 C.F.R. § 4.71a (Diagnostic Code 5261).

As alluded to in the preceding sentence, VA's General Counsel 
has issued a precedential opinion that provides for the 
possible assignment of separate disability ratings for 
limitation of flexion and limitation of extension involving 
the same knee joint.  VAOPGCPREC 9-2004 (Sep. 17, 2004).  In 
that opinion, the General Counsel said that where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Nevertheless, because the 
veteran's limitation of flexion and extension are such that a 
compensable rating is not warranted for either, separate 
ratings are not for application.

Regarding any functional loss of the right knee due to other 
factors, the Board finds that a higher initial schedular 
rating is not warranted.  The evidence shows that the veteran 
experiences pain, weakness, and fatigue on use.  However, 
even on the account of pain, the veteran exhibited nearly 
full range of motion at the October 2005 VA examination.  
Thus, the initial 10 percent rating for right knee arthritis 
based on limitation of motion is proper and already takes 
into account the effects of painful motion, weakness, and 
fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. at 204-7.

Furthermore, the VA examination and other medical records 
have not reflected objective evidence of severe recurrent 
subluxation or lateral instability of the right knee.  
Subluxation and instability of the right knee have been noted 
in several of the veteran's medical records; however, there 
is no indication that it has been severe.  In fact, the 
October 2005 VA examiner reported that there was no specific 
evidence of any recurrent subluxation or lateral instability.  
He explained that the veteran's subjective instability was 
most likely the result of experiencing pain due to arthritis.  
One examiner has described severe patellar instability, but 
did not indicate that there was lateral instability of the 
knee joint itself.  Therefore, an initial schedular rating in 
excess of 20 percent for post-operative patellofemoral 
syndrome of the right knee is not warranted since November 5, 
2002.  It has not been demonstrated that the veteran's right 
knee exhibits severe subluxation or lateral instability as 
contemplated in Diagnostic Code 5257.

The Board has also considered the applicability of a higher 
initial rating for the veteran's right knee disabilities 
under other potentially applicable diagnostic codes.  
However, because ankylosis or impairment of the tibia or 
fibula has not been clinically shown, an evaluation would not 
be in order under Diagnostic Code 5256 or 5262.  See 
38 C.F.R. § 4.71a.

The veteran also submitted lay statements from his sisters 
and his wife.  The statements consist of their understanding 
of the effects of the veteran's right knee disabilities on 
his daily activities.  However, the statements do not contain 
competent medical evidence with which to assign a higher 
initial rating.  The impairment of the veteran's right knee 
has been adequately compensated by the 10 percent rating for 
arthritis and the 20 percent rating for post-operative 
patellofemoral syndrome.

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's right knee disabilities reflect so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In this case, 
there is no evidence showing that the disabilities result in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disabilities 
otherwise render impractical the application of the regular 
schedular standards.  In fact, his disabilities are 
accurately reflected by the schedular criteria.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the veteran's written contentions, 
as well as the evidence set forth in the submitted lay 
statements, with regard to his claim for higher initial 
ratings for his service-connected right knee disabilities.  
While the Board does not doubt the sincerity of the their 
belief that the veteran's right knee disabilities are more 
severely disabling than they were initially rated, as lay 
people without the appropriate medical training or expertise, 
they simply are not competent to provide a probative opinion 
on a medical matter-such as the severity of a disability as 
evaluated in the context of the rating criteria.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the 
claims for an initial rating in excess of 20 percent for 
post-operative patellofemoral syndrome of the right knee, and 
an initial rating in excess of 10 percent for arthritis of 
the right knee, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims for a higher initial 
rating, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 20 percent for post-
operative patellofemoral syndrome of the right knee is 
denied.

An initial evaluation in excess of 10 percent for arthritis 
of the right knee is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


